Citation Nr: 0402405	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  98-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected ankle disabilities.

2.  Entitlement to service connection for a bilateral hip 
disorder secondary to service-connected ankle disabilities.

3.  Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected ankle disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was most recently before the 
Board in September 2001.


FINDING OF FACT

A low back disorder, a bilateral hip disorder, and a 
bilateral knee disorder were not caused or aggravated by the 
veteran's service-connected ankle disabilities.


CONCLUSION OF LAW

A low back disorder, a bilateral hip disorder, and a 
bilateral knee disorder are not proximately due to or the 
result of the service-connected ankle disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to his claims, informed him 
of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  Further, the Board notes 
that the claims file contains relevant service and post-
service medical records, including VA examinations and 
medical opinions that have addressed the veteran's 
contentions in this case.

In May 2002 the veteran was notified of the evidence he could 
submit and the evidence that VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  There is nothing in the veteran's January 2004 
informal hearing presentation that would suggest that the 
veteran has any further evidence to submit in this case.

While the Board notes that the veteran did not receive 
complete VCAA notice at the time VA first received the 
veteran's claim for the issues on appeal (as noted in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004)), the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issues on appeal.  Accordingly, 
appellate review may proceed without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends that his low back disorder, bilateral 
hip disorder, and bilateral knee disorders are etiologically 
related to his service-connected ankle disabilities.  The 
Board observes that the veteran was granted service 
connection for his ankle disabilities in a May 1964 rating 
decision.  Medical records reflect that the veteran suffers 
from degenerative changes of the back, hips, and knees.

Service medical records are negative for any treatment or 
diagnoses of a low back disorder, a bilateral hip disorder, 
or a bilateral knee disorder.

The Board finds that the preponderance of the evidence shows 
that the veteran's low back disorder, bilateral hip disorder, 
and bilateral knee disorder were not caused or aggravated by 
the veteran's service-connected ankle disabilities.  While 
the medical records indicate that the veteran currently 
suffers from the aforementioned disabilities, VA health care 
professionals (January 2001 and May 2002) have indicated that 
the veteran's low back disorder, bilateral hip disorder, and 
bilateral knee disorder are not related to his bilateral 
ankle disabilities.

The Board acknowledges that in a September 2001 letter the 
veteran's private chiropractor opined that the disabilities 
on appeal were related to the veteran's service-connected 
ankle disabilities.  The veteran's chiropractor essentially 
stated that it was readily accepted "in the health care 
profession that injuries causing a disturbance of normal gait 
will undoubtedly [cause] an acceleration in the degenerative 
processes of the weight-bearing areas in the lower 
extremities and spinal region."

The Board observes that the veteran's private chiropractor 
offered little rationale for his opinion and made, at most, a 
passing reference to the veteran's medical history.  He also 
offered no medical literature or authority in support of his 
broad assertion concerning beliefs "readily accepted" in 
the health care profession.  On the other hand, the Board 
notes that the May 2002 VA physician made references to the 
veteran's medical history (noting, for example, that the 
veteran was ambulating normally after his ankles healed) and 
provided a rationale for his opinion, including the fact that 
the veteran suffered from a genetic defect (scoliosis) in his 
spine which, as the examiner noted, "would place stress upon 
the joints especially in the back."  The VA physician also 
essentially noted that the cause of the degenerative changes 
of the veteran's back, hips, and knees were due to his age 
and work history.  In short, the May 2002 VA physician's 
opinion is more persuasive and appears to be offered by one 
whose training and qualifications exceed that of the author 
of the contrary opinion of record.

Based on the foregoing, entitlement to service connection for 
the disabilities on appeal is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the secondary service connection claims 
are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a low back disorder 
secondary to service-connected ankle disabilities is denied.

Entitlement to service connection for a bilateral hip 
disorder secondary to service-connected ankle disabilities is 
denied.

Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected ankle disabilities is 
denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



